Citation Nr: 1224966	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975 and from June 1975 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right-sided orchialgia and assigned a 10 percent disability rating.  In November 2008, a video-conference hearing was held before the undersigned Veteran's Law Judge. 

In February 2009, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and scheduling a current VA examination.  The matter was returned to the Board in July 2009.  The Board in February 2011 denied a higher rating for right-sided orchialgia and remanded the issue of entitlement to a TDIU.  

As noted in the prior Remand, in reviewing a May 2009 VA examination report, it appeared that the Veteran suffers from erectile dysfunction which may be related to his service-connected right-sided orchialgia.  Moreover, as a result of the Remand, the VA examiner in March 2011 noted that the Veteran's erectile dysfunction is related to the service-connected orchialgia.  As this matter has not then been addressed by the Agency of Original Jurisdiction (AOJ), it is again referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In February 2011, the Board remanded this case to afford the Veteran a VA examination and obtain a medical opinion as to whether it is at least as likely as not  that the Veteran's service-connected right-sided orchialgia renders him unable to secure or follow a substantially gainful occupation.  Thereafter, a VA genitourinary examination was conducted in March 2011; however, the examiner did not provide the requested opinion.  The Veteran was also afforded a VA general medical examination in March 2011, at which time minimal, if any, findings were reported with respect to the orchialgia.  Diagnoses included diabetes mellitus and elevated blood pressure without a diagnosis of hypertension.  The examiner stated that the Veteran's "diabetes and elevated blood pressure and other medical conditions that were identified in this exam should not impede his ability to obtain and maintain employment."  As the general medical examination findings with respect to orchialgia were sparse, the examiner's opinion is not responsive to the question posed in the Board's remand, and because no rationale was offered, remand for an additional VA examination and opinion is required.  See Stegall  v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

After examining the Veteran's right-sided orchialgia, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the service-connected right-sided orchialgia renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

In providing this opinion, the examiner should also acknowledge and discuss the letter from the Veteran's private physician dated August 2005 asserting that the Veteran has not been able to work for the past two to three years due to the severity of his testicular pain.

All findings, conclusions, and opinions must be supported by a clear rationale.

2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If the examination report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.

3.  Finally, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

